In the
 United States Court of Appeals
              For the Seventh Circuit
                      ____________

No. 06-2952
JEANINE LEA MOMMAERTS,
                                      Plaintiff-Appellant,
                            v.

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,
                                     Defendant-Appellee.
                      ____________
       Appeal from the United States District Court
            for the Eastern District of Wisconsin.
       No. 05-C-894—William C. Griesbach, Judge.
                      ____________
SUBMITTED DECEMBER 20, 2006—DECIDED JANUARY 8, 2007
                   ____________


 Before EASTERBROOK, Chief Judge, and POSNER and
MANION, Circuit Judges.
  EASTERBROOK, Chief Judge. Disappointed when an
ERISA plan denied her request for long-term disability
benefits, Jeanine Mommaerts filed this action under
29 U.S.C. §1132(a)(1)(B). The district court granted sum-
mary judgment in the plan’s favor, see 2006 U.S. Dist.
LEXIS 39130 (E.D. Wis. June 12, 2006), and on this ap-
peal Mommaerts does not contest that ruling. Instead
she maintains that the district court should have given
her the victory whether or not she is entitled to benefits
under the plan’s terms. That’s so, Mommaerts contends,
because Hartford, the plan’s insurer (which both sides
2                                               No. 06-2952

treat as the proper defendant), filed its answer to her
complaint 16 days late.
  Mommaerts filed her complaint on August 19, 2005. A
process server delivered the complaint and summons to
Hartford’s office in Bloomington, Minnesota, on August 25,
2005. Hartford treated these documents as courtesy copies,
expecting formal service to be made in Connecticut (its
corporate headquarters) or Wisconsin (where the suit had
been filed). Yet service may occur anywhere a corporate
officer (or agent authorized to accept process) may be
found, so delivery in Minnesota was effective under Fed. R.
Civ. P. 4(h)(1).
   Hartford had 20 days from service, or until September
14, to answer the complaint. Fed. R. Civ. P. 12(a)(1)(A). It
filed an answer on September 30—though Hartford’s
counsel thought that his answer was early rather than
late. Having received notice, counsel decided to dispense
with formal service and get on with the litigation. Not
until seeing Mommaerts’s motion to strike the answer
and enter a default judgment did Hartford appreciate
that service had been accomplished on August 25 in
Minnesota. After hearing oral argument, the district
court denied the motion to strike and ordered the litiga-
tion to proceed. It is this decision that Mommaerts con-
tests on appeal.
  Both sides proceed as if Hartford needed “good cause” to
avoid entry of default. That’s not right. “Good cause” is
the standard for vacating a default after its entry. See
Fed. R. Civ. P. 55(c). What Hartford needed was an
extension of time to file its answer. Extensions may be
granted, after the time for action has passed, when
justified by “excusable neglect.” See Fed. R. Civ. P. 6(b)(2).
That term, the subject of Pioneer Investment Services Co.
v. Brunswick Associates L.P., 507 U.S. 380, 395 (1993),
“encompasses situations in which the failure to comply
No. 06-2952                                                 3

with a filing deadline is attributable to negligence” if the
oversight is excusable. 507 U.S. at 394.
  The district judge thought Hartford’s blunder excusable,
given the norm that formal service occurs (or at least is
attempted) where the suit has been filed, if the defen-
dant has an office or registered agent there (as Hartford
does). The delay was short; Hartford’s counsel thought
that he was expediting rather than delaying the litigation;
Mommaerts did not suffer prejudice. Pioneer Investment
Services holds that appellate review of such decisions is
deferential, 507 U.S. at 398-99; this decision was not
an abuse of discretion. See also, e.g., Bleitner v. Welborn,
15 F.3d 652 (7th Cir. 1994).
   What is more, it would make little sense to enter a
default after a case has been decided on the merits and
it is demonstrable that delay did not cause injury. Default
judgments short-circuit the case; once the merits have
been addressed and resolved, however, no savings are to
be had and some other sanction should be used (if any
sanction at all is appropriate). We held in United States v.
McLaughlin, No. 05-4725 (7th Cir. Dec. 8, 2006), slip op.
6, that a district judge’s decision to tolerate a plaintiff ’s
harmless delay in serving a defendant with process
cannot be an abuse of discretion. Just so when a district
judge decides to tolerate a defendant’s harmless delay
in answering a complaint.
   A default judgment is the biggest weapon in the district
court’s armory. It may be used to bring recalcitrant
litigants to heel or penalize tactics designed to cause
substantial prejudice to the adversary. See, e.g., National
Hockey League v. Metropolitan Hockey Club, Inc., 427 U.S.
639 (1976); Davis v. Hutchins, 321 F.3d 641 (7th Cir.
2003); Philips Medical Systems International, B.V. v.
Bruetman, 8 F.3d 600 (7th Cir. 1993); In re State Exchange
Finance Co., 896 F.2d 1104 (7th Cir. 1990); United States
4                                             No. 06-2952

v. DeFrantz, 708 F.2d 310 (7th Cir. 1983). Hartford
not only did not engage in abusive tactics or cause
Mommaerts any prejudice but also had no need to do so,
as it held the winning hand. Using a default judgment to
strip the winner of its rights, in response to non-prejudi-
cial neglect, cannot be appropriate. It would be a point-
less windfall.
                                                AFFIRMED

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—1-8-07